Title: To John Adams from Emma Willard, 25 April 1819
From: Willard, Emma
To: Adams, John


				
					Venerable Sir,
					Troy (N.Y.) April 25 1819
				
				The writer has no other reason to offer for again interrupting your repose with a letter and a book, but that she considers you as a Father of that country which she dearly loves, and as such she regards you with filial gratitude and reverence: and what we strongly feel nature prompts us to express.—Nature also prompts us to receive with a degree of pleasure those expressions of affection which we know are not dictated by interest. Custom it is true must weaken this pleasure, but I should think could never totally extinguish it. Even the Deity, we have reason to believe, takes pleasure in the heart-felt affection of those who are but worms before him.Among the various circumstances which constitute the history of our country for a few years past, not one has give me more pleasure, then that of  your having lived to experience the full return of that affection and confidence from your fellow citizens, which was ever justly your due. It comes like the beautiful clouds when the sun is low in the west, to cheer the evening of your useful day. But it is not on your account only that I rejoice in this. Amidst the general worship of power, it is cheering to notice that in some instances our countrymen can bow to merit. It gives us courage to believe that there is yet virtue amongst us.I have sent you Sir, Mr. Southwick’s Address to the Apprentices of Albany. I think your benevolence will be gratified by remarking the exertions which great and good men in different parts of the country are making to promote the improvement of our laborious youth. But it was Mr. Southwick’s warm wishes for your happiness in which I fervently unite, that first gave me the idea of sending the work to you. There are many interesting reflections connected with Mr. S’s expressions of veneration for you. As Editor of the Albany Register he probably did more then any other man in this state to prevent your reelection to the Presidency. That he is now your eulogist marks how strongly the affections of this people have returned to you. Mr. Southwick as well as yourself has experienced the ingratitude of his party probably because he too has had the independance and patriotism in some instances to differ from them. Perhaps Mr Southwick also may witness the return of popular favor, as it is now in agitation among a considerable number of the leading opponents of Mr. Clinton to make Mr. S. the opposing candidate for Governor at the next election. Mr. Adams can have no interest in wishing to communicate this fact, or at least in naming me as its author. The plan may be crushed in its infancy and the fruits of it never appear, but if it should go on, it may be pleasant for you Sir as you look over the papers from this state to have a key to manoevres, whose direct object will not in any event be for some time explicitly avowed. Should Mr. S. be put up for governor it is impossible to tell how he would succeed. I cannot but think the people of N. York would be “quarreling with their mercies” to displace Mr Clinton, for his administration has certainly been honourable to the state. Mr. Southwich’s manners are more generally pleasing; he is also a man of undoubted talents. Many instances are told of his active benevolence, and he has been publishing under the signature of Henry Homespun, the Plough Boy an agricultural paper which has been very popular among the people. Perhaps Mr Adams may feel some interest to hear the state of my project to improve female education. For six years I have pursued it with unwearied steps; often repulsed & disappointed, but never discouraged. My expectations of patronage from the state legislature have not been realized. A law passed for the promotion of my object has been rendered abortive by the injustice of those who had the care of a fund, a part of which was appropriated by the legislature to our benefit. The corporation and citizens of Troy have however, on condition of my removing to that place, undertaken to supply in a measure the want of legislation. They are now engaged in making a building suitable to the object.Permit me to express my thanks for your prompt reply to my former letter and for your favorable opinion of my little work. If however it is a trouble for you to answer letters do not, respected Sir, suffer your politeness in this instance to induce you to take that trouble. I am sufficiently rewarded by the pleasure of writing. I know I have committed an error in addressing Mr Adams so much as if I were an acquaintance. Knowing him as I do, being from pictures familiar with his very features, it is difficult for me to realize how very little he knows or has thought of me; yet I could wish he would sometimes recollect me as being / With filial respect and affection / His humble friend and Servant
				
					Emma Willard
				
				
			